In an action for divorce, defendant husband appeals from an order of the Supreme Court, Queens County, entered November 7, 1969, which, upon motion by plaintiff wife, directed him to vacate the marital abode pendente lite. Case remitted to the Special Term to take proof and to formulate findings of fact essential to its decision. Appellant shall procure a typewritten transcript of the testimony to be filed upon completion of the hearing and shall cause same and the findings of fact to be transmitted to this court (and also the papers presently before this court if they shall have been returned to the Special Term) within 10 days after the filing of the transcript and the findings; and the determination of the appeal will be held in abeyance in the interim. In our opinion, the present record is inadequate for a proper determination of the issues. Beldock, P. J., Christ, Hopkins, Munder and Martuscello, JJ., concur.